per curiam:
El 25 de octubre de 1996 suspendimos inde-finidamente a la Leda. Dohanie Sepúlveda Negroni del ejercicio de la abogacía por su renuencia injustificada a satisfacer el pago de la cuota de colegiación. Tres (3) meses después de esta decisión, el 27 de enero de 1997, el Colegio de Abogados de Puerto Rico nos informó que Sepúlveda Negroni finalmente había pagado tanto las cuotas atrasa-das como la cantidad en concepto de los gastos en que in-*573currió el Colegio de Abogados de Puerto Rico en la trami-tación del procedimiento de cobro.
Aunque esto significa que ella ha cumplido con lo orde-nado por este Tribunal, nos sorprende que sin causa justi-ficada Sepúlveda Negroni haya ignorado seis (6) requeri-mientos del Colegio de Abogados de Puerto Rico y tres (3) Resoluciones del Tribunal, y haya esperado hasta nuestro dictamen que la suspendía de la abogacía para cumplir con su obligación de pagar la cuota colegial. Su renuencia in-justificada a satisfacer este pago y su indiferencia en responder a las órdenes de este Tribunal nos obliga a amones-tarla fuertemente por la conducta desplegada y a apercibirla de que su incumplimiento en el futuro con esta obligación conllevará sanciones más severas que la suspen-sión temporal de la abogacía.
Con estas advertencias, se autoriza la reinstalación de Dohanie Sepúlveda Negroni al ejercicio de la abogacía, efectivo el 1ro de marzo de 1997.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López no intervino.